DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5, 6, 8, 9, 11-15, 18, 21, and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 1 and 2, “the DC magnetron sputtering devices” lacks antecedent basis.
Claim 13, lines 1 and 2, “the plasma processing device” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison, Jr. (U.S. Pat. 4,303,489).
At the outset the phrase “for depositing one or more variable interference filters” is viewed as intended use for the apparatus.
INDEPENDENT CLAIM 1:
	Regarding claim 1, Morrison, Jr. teaches an apparatus “for depositing one or more variable interference filters onto one or more substrates” (intended use), the apparatus comprising a vacuum chamber (sputtering apparatus – Column 2 lines 6-68; Column 3 lines 1-11), at least one magnetron sputtering device (Claim 15) and at least one movable mount for supporting the one or more substrates within the vacuum chamber (Claim 2; Column 4 lines 5-6), the at least one magnetron sputtering device being configured to sputter material from a sputtering target towards the mount (Claim 15; Column 2 line 9), thereby defining a sputtering zone within the vacuum chamber, wherein at least one static sputtering mask (Column 2 line 23) is located between the sputtering target and the mount (Figs. 1, 2), the at least one static sputtering mask (Column 2 line 23) being configured such that, when each substrate is moved through the sputtering zone on the at least one movable mount, a layer of material having a non-uniform thickness is deposited on each said substrate (Column 2 lines 46-56).  
DEPENDENT CLAIM 2:
	Regarding claim 2, Morrison, Jr. teaches wherein the at least one static sputtering mask is configured such that the layer of material deposited on each substrate varies in thickness along a first direction and is substantially uniform in thickness along a second direction substantially perpendicular to the first direction.  (Fig. 1; Column 2 lines 46-56)
DEPENDENT CLAIM 3:
	Regarding claim 3, Morrison, Jr. teaches wherein the at least one static sputtering mask is configured such that the layer of material deposited on each substrate varies linearly in thickness along the first direction.  (Column 2 lines 46-56)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the at least one static sputtering mask comprises one or more apertures configured such that the layer of material deposited on each substrate has a non-uniform thickness.
	Regarding claim 5, Morrison, Jr. teaches wherein the at least one static sputtering mask comprises one or more apertures configured such that the layer of material deposited on each substrate has a non-uniform thickness.  (Figs. 1, 2 – mask 16; Column 2 lines 46-56)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the one or more apertures are elongate and tapered.
	Regarding claim 6, Morrison, Jr. teaches wherein the one or more apertures are elongate and tapered.  (Fig. 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Jr. (U.S. Pat. 4,303,489) in view of Scobey et al. (U.S. Pat. 4,851,095).
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the at least one magnetron sputtering device is a direct current (DC) magnetron sputtering device.
	Regarding claim 8, Scobey et al. teach utilizing DC magnetron to deposit films.  (Column 7 lines 34-35)
DEPENDENT CLAIM 11:
	The difference not yet discussed is comprising two or more magnetron sputtering devices, each said magnetron sputtering device being configured to sputter material from a corresponding sputtering target towards the mount, thereby defining one or more respective sputtering zones within the vacuum chamber, wherein a corresponding static sputtering mask is provided between each sputtering target and the mount, each said static sputtering mask being configured such that, when each substrate is moved through each sputtering zone on the at least one movable mount, a respective layer of material having a non-uniform thickness is deposited on said substrate.
	Regarding claim 11, the combination of Morrison, Jr. with Scobey et al. suggest this combination.  (See Morrison, Jr.  and Scobey et al. Fig. 18)

    PNG
    media_image1.png
    449
    920
    media_image1.png
    Greyscale

DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the apparatus comprises at least one plasma processing device configured to direct plasma-generated gas ions towards the mount, thereby defining a plasma treatment zone within the vacuum chamber.
	Regarding claim 12, Scobey et al. teach at least one plasma processing device configured to direct plasma-generated gas ions towards the mount, thereby defining a plasma treatment zone within the vacuum chamber.  (Column 8 line 34 – Column 10 line 50; Fig. 18 items 101 and 104)
	The motivation for utilizing the features of Scobey et al. is that it allows for depositing films with controlled thickness.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison, Jr. with the features of Scobey et al. because it allows for depositing films with controlled thickness.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Jr. in view of Gruen (U.S. Pat. 5,015,493).
DEPENDENT CLAIM 9:
	The difference not yet discussed is the DC magnetron sputtering device is a pulsed magnetron DC magnetron sputtering device.
	Regarding claim 9, Gruen teaches utilizing pulsed DC magnetron sputtering for depositing coatings.  (Column 3 lines 16-40; Column 4 lines 11-13)
	The motivation for utilizing the features of Gruen is that it allows for lower operating costs, lower waste, better quality, and improved process conditions.  (Column 1 lines 60-65)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison, Jr. by utilizing the features of Gruen because it allows for lower operating costs, lower waste, better quality, and improved process conditions.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Jr. in view of Gruen as applied to claim 9 above, and further in view of Scobey et al. (U.S. Pat. 4,851,095).
The difference not yet discussed is wherein the plasma processing device is configured to direct oxygen ions towards the mount.
	Regarding claim 13, Scobey et al. teach a plasma processing device is configured to direct oxygen ions toward the mount.  (Column 8 line 34 – Column 10 line 50)
	The motivation for utilizing the features of Scobey et al. is that it allows for high rate uniform deposition.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Scobey et al. because it allows for high rate uniform deposition.
Claim(s) 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Jr. (U.S. Pat. 4,303,489) in view of Hanihara (U.S. PGPUB. 2015/0240348 A1).
INDEPENDENT CLAIM 14:
	Regarding claim 14, Morrison, Jr. teaches a method for depositing, the method comprising: at least one magnetron sputtering device sputtering material from a sputtering target to thereby define a sputtering zone within a vacuum chamber (Figs. 1, 2; Claim 15; Column 2 line 9); at least one mount moving the one or more substrates through the sputtering zone (Claim 2, Column 4 lines 4-6); and providing at least one static sputtering mask between the sputtering target and the mount (Column 2 lines 23), the at least one static sputtering mask being configured such that a layer of material having a non-uniform thickness is deposited on each substrate moved through the sputtering zone.  (Column 2 lines 46-56)
	The difference not yet discussed is depositing one or more variable interference filters (Claim 14).
	Regarding depositing one or more variable interference filters (Claim 14), Morrison, Jr. teaches depositing films of non-uniform thicknesses.  Hanihara teaches that interferences filters are produced to have non-uniform thicknesses.  Therefore it would be obvious to utilize Morrison, Jr’s method to produce Hanihara’ s interference filters.
DEPENDENT CLAIM 15:
	Regarding claim 15, Morrison, Jr. teaches wherein the at least one static sputtering mask is configured such that the layer of material deposited on each substrate varies in thickness along a first direction and is substantially uniform in thickness along a second direction substantially perpendicular to the first direction, wherein the at least one static sputtering mask is configured such that the layer of material deposited on each substrate varies linearly in thickness along the first direction. (Column 2 lines 46-56)
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein the at least one static sputtering mask comprises one or more apertures configured such that the layer of material deposited on each substrate has a non-uniform thickness, and wherein the one or more apertures are elongate and tapered.
	Regarding claim 18, Morrison, Jr. teaches wherein the at least one static sputtering mask comprises one or more apertures configured such that the layer of material deposited on each substrate has a non-uniform thickness, and wherein the one or more apertures are elongate and tapered.  (Figs. 1, 2 – mask 16; Column 2 lines 46-56)
The motivation for utilizing the features of Hanihara is that it allows for producing filter layers.  (See Abstract)
	Therefore, it would have been obvious to modify Morrison, Jr. by utilizing the features of Hanihara because it allows for producing filters.
Claim(s) 21, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Jr. in view of Hanihara as applied to claims 14, 15, 18 above, and further in view of Scobey et al. (U.S. Pat. 4,851,095).
DEPENDENT CLAIM 21:
	The difference not yet discussed is wherein the at least one magnetron sputtering device is a direct current (DC) magnetron sputtering device.
	Regarding claim 8, Scobey et al. teach utilizing DC magnetron to deposit films.  (Column 7 lines 34-35)
DEPENDENT CLAIM 24:
	The difference not yet discussed is comprising two or more magnetron sputtering devices, each said magnetron sputtering device being configured to sputter material from a corresponding sputtering target towards the mount, thereby defining one or more respective sputtering zones within the vacuum chamber, wherein a corresponding static sputtering mask is provided between each sputtering target and the mount, each said static sputtering mask being configured such that, when each substrate is moved through each sputtering zone on the at least one movable mount, a respective layer of material having a non-uniform thickness is deposited on said substrate.
	Regarding claim 11, the combination of Morrison, Jr. with Scobey et al. suggest this combination.  (See Morrison, Jr.  and Scobey et al. Fig. 18)

    PNG
    media_image1.png
    449
    920
    media_image1.png
    Greyscale

DEPENDENT CLAIM 25:
	The difference not yet discussed is wherein the apparatus comprises at least one plasma processing device configured to direct plasma-generated gas ions towards the mount, thereby defining a plasma treatment zone within the vacuum chamber.
	Regarding claim 12, Scobey et al. teach at least one plasma processing device configured to direct plasma-generated gas ions towards the mount, thereby defining a plasma treatment zone within the vacuum chamber.  (Column 8 line 34 – Column 10 line 50; Fig. 18 items 101 and 104)
DEPENDENT CLAIM 26:
The difference not yet discussed is wherein the plasma processing device is configured to direct oxygen ions towards the mount.
	Regarding claim 13, Scobey et al. teach a plasma processing device is configured to direct oxygen ions toward the mount.  (Column 8 line 34 – Column 10 line 50)
	The motivation for utilizing the features of Scobey et al. is that it allows for high rate uniform deposition.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Scobey et al. because it allows for high rate uniform deposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 14, 2022